DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on November 2, 2021.  Claims 1-3, 6, 9-12 were pending. Claims 1, 2 were amended.  Claims 4-5, 7-8, 13 were cancelled.  Claim 2 is amended by the examiner’s amendment as shown below.
Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 102(a)(1) and/or 102(a)(2) as being anticipated by Mizuta, the applicants stated, “In contrast to the cleaning liquid compositions of the instant claims, as amended, the cleaning agent of Mizuta comprises alkylhydroxylamine. Applicants respectfully note that the general formula of “alkanolamines” as recited in item (a) of the instant claim 1, as amended, is “HORNH2”, while the general formula of “alkylhydroxylamine” recited in Mizuta is “R2NOR”. The instant claim 1, as amended, does not recite “alkylhydroxylamine”.  The applicant’s argument is persuasive.  Thus, the examiner withdrawn the previous ground of rejection under 35 U.S.C 102 as being anticipated by Mizuta.
Regarding to previous ground of rejection under 35 U.S.C 102(a)(1) and/or 102(a)(2) as being anticipated by Schubert, the applicants stated “In contrast to the cleaning liquid compositions of the instant claims, as amended, the polishing composition of Schubert contains abrasive particles (/.e., fine particles). Furthermore, the cleaning liquid compositions of the instant claims, as amended, consists of one or more basic compounds selected from quaternary ammonium compounds and alkanolamines and one or more nitrogen-containing heterocyclic monocyclic aromatic compounds having one or more carboxyl groups or ester groups, but having only amino groups directly bonded to the nitrogen- containing heterocyclic ring when having one or more amino groups; and optionally one or more specified components.” The applicant’s argument is persuasive.  Thus, the examiner withdrawn the previous ground of rejection under 35 U.S.C 102 as being anticipated by Schubert.
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Dmitriy A. Vinarov (Reg. No. 50,415)  on November 12, 2021.
The application has been amended as follows: 
	In the claim

	Please amended claim 2 as shown below: 
	2. (Currently Amended) The cleaning liquid composition of claim 1, wherein is a compound of a general formula (A):
[Chemical formula 1]

    PNG
    media_image1.png
    171
    515
    media_image1.png
    Greyscale

wherein:
X1 to X5 are, each independently of one another, CR1, CR1R2, N, NR1, O or S, provided that at least two of X1 to X5 are N or NR1, 
R1 and R2 are, when a plurality of them are present, each independently of one another, a hydrogen atom or a substituent, provided that at least one of R1 and R2 present in the general formula (A) has a carboxyl group, a substituent having a carboxyl group, an ester group, or a substituent having an ester group.

Allowable Subject Matter
6.	Claims 1-3, 6, 9-12 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: The cited prior arts fail to disclose or suggest  a cleaning liquid composition for cleaning a substrate having Cu wiring, consisting of:
(a) one or more basic compounds selected from quaternary ammonium compounds and alkanolamines;
(b) one or more nitrogen-containing heterocyclic monocyclic aromatic compounds having one or more carboxyl groups or ester groups, but having only amino groups directly 
(c) one or more selected from phosphonic acid chelating agents, anionic surfactants, nonionic surfactants, amino acids, diluting solution, aprotic polar organic solvents, protic organic solvents, sugars, sugar alcohols, inorganic acids, carboxylic acids, sulfonic acids, pH adjuster;
wherein the cleaning liquid composition has a pH of 8 to 12,
with a proviso that the nitrogen-containing heterocyclic ring is not a pyrazole ring.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713